


AMENDMENT NO. 5 TO OMNIBUS CREDIT AGREEMENT
 
This Amendment No. 5 to Omnibus Credit Agreement, dated and effective as of
December 22, 2009 (this "Amendment"), is entered into by and between Citibank,
N.A., a national banking association, and its successors and assigns
(collectively, "Citibank"), as the Lender, and The Student Loan Corporation, a
corporation organized under the laws of the State of Delaware ("STU"), as the
Borrower.
 
R E C I T A L S
 
WHEREAS, Citibank and STU entered into an Omnibus Credit Agreement, dated as of
November 30, 2000 (as amended by the amendments thereto dated October 15, 2002,
March 5, 2004, January 20, 2005 and February 27, 2009, the "Agreement"), between
Citibank, as the Lender, and STU, as the Borrower, pursuant to which Citibank
has made available to STU various credit facilities;
 
WHEREAS, Citibank and STU desire to amend the Agreement in the manner provided
in this Amendment to, among other things, temporarily extend the term of the
Agreement while Citibank and STU negotiate the terms and conditions of an
amended and restated credit agreement to be effective as of January 1, 2010
until December 30, 2010; and
 
WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings set forth or incorporated by reference in the Agreement.
 
NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein and in the Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
AGREEMENTS
 
1.           Extension.  All references in the Agreement to "December 31, 2009"
shall be deleted and replaced by the words "January 31, 2010", it being the
intention of the parties hereto that the term of the Agreement be extended to
January 31, 2010.
 
2.           Maximum Amount.  Paragraph 1 of Part I of the Agreement shall be
amended by deleting each reference to "$30 billion" therein and substituting
"$10.5 billion" in place thereof.
 
3.           Tenor.  Notwithstanding anything herein or in the Agreement to the
contrary, any advances made on or after the date of this Amendment shall be due
and payable no later than January 31, 2010.
 
4.           Ratification.  Except as modified by this Amendment, all terms and
conditions of the Agreement and all rights and remedies of the parties
thereunder are and shall continue to be in full force and effect in accordance
with the terms thereof, including, without limitation, the involuntary repayment
events and the remedies therefor set forth in Section 3 of the Agreement, and
the Agreement as modified by this Amendment is hereby ratified and confirmed in
all such respects by the parties hereto.
 
5.           Effect of Section Headings.  The section headings in this Amendment
are for convenience only and shall not affect the construction of this
Amendment.
 
6.           Separability.  In case any provision of this Amendment shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
7.           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CHOICE OF LAW RULES (OTHER
THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
 
8.           Counterparts.  This Amendment may be executed in any number of
counterparts (including by facsimile or other electronic means of
communication), each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same instrument.
 
 
 
 



 
IN WITNESS WHEREOF, the parties hereto have entered into this Amendment No. 5 to
the Omnibus Credit Agreement as of the date first set forth above.
 
 

CITIBANK, N.A., as the Lender    
By:
/s/ Reginald Chen   Name: Reginald Chen   Title:    Managing Director    

 
     
 
                   
THE STUDENT LOAN CORPORATION,
as the Borrower
   
By:
/s/ Michael J. Reardon   Name: Michael J. Reardon   Title:    Chief Executive
Officer    

                         


                                     


